Reasons for Allowance
The examiner’s statement of reasons for allowance follows.
Upon reconsideration, the Examiner withdraws the requirements that the cross-reference to related applications should be updated to reflect the status of the application cited therein and that the acronym PDA (Spec., 26.) should be spelled-out the first time used.  For the record, the related application is identified by serial number and PDA is well known to mean “personal digital assistant.”
US 20130159686 discloses that “[w]here a PCIe slot containing an adapter has been powered off, it may be possible for the system user or a service representative to repair or replace the adapter.  The replacement adapter may be a different type of adapter (e.g., replacing a PCIe adapter with an SR-IOV capable adapter or vice versa).”  (para. 126.)  There is no teaching that that the PCIe adapter, however, comprises a virtual form of a non-virtualizing computing device.  Nor is the replacement in response to a virtualization instance being unable to meet its Quality of Service (QoS) objectives and the replacement adapter can meet the QoS objectives in combination with all the other clamed limitations. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lance Leonard Barry whose telephone number is 571-272-5856.  The examiner can normally be reached Monday-Friday 8:00-5:00 ET.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter-Anthony Pappas, can be reached at 571-272-7646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Questions on access to the Private PAIR system should be directed to the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LANCE LEONARD BARRY/
Primary Examiner, Art Unit 2448